Citation Nr: 1101301	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 
1971. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  In December 2009, the Board remanded the 
claim for additional development.  

In April 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
videoconference hearing before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1982, the RO 
denied the Veteran's claim for service connection for 
degenerative arthritis of the lumbar spine.  

2.  Evidence received since the RO's January 1982 RO decision is 
not new and material, and does not raise a reasonable possibility 
of substantiating the claim for service connection for a back 
condition.  


CONCLUSION OF LAW

New and material evidence has not been submitted since the RO's 
January 1982 rating decision denying the Veteran's claim for 
service connection for degenerative arthritis of the lumbar 
spine, and the Veteran's claim for service connection for a back 
condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a back 
condition.  A review of the transcript of his hearing, held in 
April 2009, and his written statements, shows that he states that 
he has a back condition due to a motor vehicle accident in 1970, 
during service in Oklahoma, in which his car was rear-ended by a 
truck.  He states that he was not hospitalized, but that he was 
on bed rest at his home for about two weeks.  

In January 1982, the RO denied the Veteran's claim for service 
connection for degenerative arthritis of the lumbar spine.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

In August 2006, the Veteran filed to reopen his claim.  In August 
2007, the RO determined that new and material evidence had not 
been presented to reopen the claim, which it characterized as a 
claim for "residuals of a back injury (also claimed as 
arthritis)."  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in January 
1982.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see 
also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  In this 
case, the Veteran's discharge (DD Form 214) shows that he 
received the Combat Action Ribbon.  Therefore, participation in 
combat is established and the Veteran is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  However, notwithstanding 
a report of back aches in service due to carrying equipment, the 
Veteran does not assert that he has the claimed disability due to 
participation in combat, rather, he asserts that he has a back 
condition due to a motor vehicle accident in Oklahoma.  
Therefore, the presumptions at 38 U.S.C.A. § 1154(b) are not 
relevant.  Furthermore, and in any event, the United States Court 
of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

The evidence of record at the time of the RO's January 1982 
decision included the Veteran's service treatment reports.  A 
"report of medical history," dated in April 1971, showed that 
the Veteran reported being in a "car wreck last June," and that 
his back "hurts most of the time."  He indicated a history of 
recurrent back pain.  An associated examination report, also 
dated in April 1971, showed that no abnormalities of the back 
were noted.  The Veteran's discharge examination report, dated in 
December 1971, showed that no abnormalities of the back were 
noted.  In this regard the Board notes that the Veteran's C-file 
was lost, and that it was rebuilt in about April 2007.  The 
rebuilt C-file includes the Veteran's service treatment reports, 
to include examination reports dated in April and December of 
1971, and the April 1971 "report of medical history"; there is 
no basis to find that relevant service treatment reports have 
been associated with the claims file that were not of record at 
the time of the RO's January 1982 decision.  Therefore, a new and 
material analysis is appropriate.  See 38 C.F.R. § 3.156(c)(1) 
(2010).  

As for the post-service medical evidence, it consisted of VA and 
non-VA treatment reports dated between 1972 and 1982.  This 
evidence included a report from the University of Kansas, dated 
in February 1976, which showed that the Veteran was treated for 
complaints of pain and numbness of the right thigh, and that a 
general physical examination "was entirely within normal 
limits," with normal reflexes, motor strength, and coordination, 
with decreased sensation at the right thigh.  An X-ray of the 
lumbar spine showed a small concave impression on the inferior 
posterior aspect of the fifth lumbar vertebrae "compatible with 
Schmorl's node."  A bone scan was negative.  There was no 
relevant diagnosis.  

A July 1978 lumbar myelogram from St. Mary's Hospital contained 
an impression of normal lumbar myelogram.  

A November 1981 report from Drisko & Fee, Inc., showed that the 
Veteran reported a history of right thigh symptoms, a tender 
sciatic nerve, and right calf atrophy dating to 1969, at which 
time he had sustained an on-the-job injury while working as a 
prison guard.  A lumbar disc herniation was initially considered.  
On examination, he was obese.  A lumbar myelogram was noted to 
show no abnormalities of the disc spaces in the lumbar area.  The 
report indicates that his lateral cutaneous nerve was sectioned, 
with good relief of pain.  

A VA examination report, dated in December 1981, showed that the 
Veteran complained of residuals of a back injury, to include back 
ache during service while carrying equipment, and that in 1970, 
during service as a guard in Oklahoma, he "woke up one morning 
and couldn't get out of bed."  He further reported the 
following: he was treated in the dispensary, to include X-rays; 
he was told that he had some form of a deformity in the low part 
of his back; he elected not to be hospitalized in another state: 
he stayed where he was "on a sick and quarters basis" and he 
stayed in bed about 7-10 days with a piece of plywood under his 
mattress; he had had low back distress ever since; he served two 
tours of duty in Vietnam, but he was not wounded and he "cannot 
pinpoint any single traumatic episode that could have affected 
his back."  On examination, there were no clinical 
abnormalities.  The relevant diagnosis was "clinical suspicion 
of congenital back deformity (followed by a handwritten notation 
which stated that this was "not evident") with suggestion of 
lumbar disc disease, dermatome segment unspecified, see 
radiological reports" (followed by a handwritten notation of 
"minimal degenerative changes").  An X-ray report for the 
lumbar spine noted that lumbar vertebral bodies were essentially 
normal in height and alignment, with a degenerative spur 
formation along the anterior superior aspect of the L4 vertebral 
body, and good preservation of the intervertebral disc spaces, 
and no evidence of spondylolysis or spondylolisthesis identified, 
and an impression of "findings consistent with minimal 
degenerative changes involving the L4-L5 vertebral bodies as 
described."  

At the time of the RO's January 1982 decision, the Veteran's 
service treatment reports showed that he reported having back 
symptoms in April 1971, following a motor vehicle accident in 
June 1970; there was no evidence of inservice treatment for a 
back condition; a back condition was not noted in service 
examination reports, dated in April and December of 1971.  As for 
the medical evidence dated after separation from service, a 1976 
X-ray of the lumbar spine showed a small concave impression on 
the inferior posterior aspect of the fifth lumbar vertebrae 
"compatible with Schmorl's node."  The earliest diagnosis of a 
back condition was found in the December 1981 VA examination 
report, which essentially showed minimal degenerative changes at 
L4-L5; there was no competent evidence linking a back condition 
to the Veteran's service.  

Medical evidence received since the RO's January 1982 decision 
consists of VA and non-VA reports, dated between 1983 and 2009, 
which are summarized as follows:

Reports from the Saint Vincent's Infirmary (SVI), dated between 
1983 and 1984, show that in October 1983, he was admitted for 
intractable lumbar pain syndrome with some tissue injury to the 
lumbar spine.  He was noted to have been injured while working in 
March 1983, with blunt trauma to the LS (lumbosacral area), and 
treatment at SVI for about one week in June 1983.  The SVI 
reports show that in October 1983, the Veteran underwent a 
bilateral posterior lateral lumbar spine fusion from L4 to S1, 
and that the postoperative diagnosis was intractable lumbar pain, 
secondary to facet joint arthritis and mechanical instability.  
However, his symptoms failed to improve, there was evidence of 
motion between L4 and L5, and he was readmitted in August 1984, 
at which time he underwent anterior fusion from L4 through S1.  

The next relevant medical evidence is dated about seven years 
later.  Specifically, a VA progress note, dated in February 1992, 
indicates that the Veteran had back pain, and shows that he 
reported that he had recently been in an MVA, with back surgery 
done at "Memorial NLR" in December 1991.  

The next relevant medical evidence is dated about over five years 
later.  Specifically, a VA progress note, dated in November 1997, 
shows treatment for complaints of low back pain, with assessments 
that included LBP (low back pain) and obesity.  

The next relevant medical evidence is dated about eight years 
later.  Specifically, VA progress notes, dated between 2005 and 
2009, indicate the presence of low back pain.  

A VA examination report, dated in May 2007, shows that the 
Veteran was noted to have complained of back pain during service 
in 1971, with the next relevant evidence of a back condition 
dated in 1983, following a fall at work, with a notation of a 
subsequent motor vehicle accident (MVA).  The report shows that 
the Veteran reported an inservice episode of lumbar strain in 
1970 following an MVA, with recurrent symptoms since that time.  
He reported a third back surgery for "a disc-related problem" 
in the late 1980's following an MVA.  The relevant diagnosis was 
degenerative joint disease, lumbar spine, postoperative fusion.  
The examiner essentially stated that as the Veteran's C-file was 
not available for review, an etiological opinion would require 
"pure speculation."  However, in an addendum, dated in May 
2007, the examiner stated that the Veteran's C-file had been 
obtained and reviewed.  The examiner stated:

Based on a review of the C-file and 
available medical evidence, I would state 
that it is less likely (less than 50/50) 
that [the Veteran's] subsequent back 
problems in 1983 were a result of the motor 
vehicle accident in 1970 as he alleges.  
The evidence suggests that he injured his 
back in 1983 which subsequently required 
surgery.  The record was quiet form the 
time of discharge until 1983 regarding back 
complaints which is evidenced [sic] against 
residual problems of the back at the time 
of discharge from the military.  The chart 
review suggests that his back complaints 
were more likely related to work-related 
injury in 1983 which is noted on the 
Admission H&P at that time.

A statement from the Veteran's former spouse, received in 
November 2007, shows that she states that she and the Veteran 
were in an MVA in 1970, at which time they were rear-ended by a 
truck.  She states that his back was injured and that he was put 
on bed-rest for two weeks.   

This evidence, which was not of record at the time of the January 
1982 decision, is not cumulative, and is "new" within the meaning 
of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  In this case, none of the submitted 
medical evidence is dated prior to 1983, which is about 12 years 
after separation from service.  This evidence indicates that the 
Veteran sustained a low back injury following service while at 
his place of employment, and that he has undergone low back 
surgeries since that injury; none of the new medical evidence 
contains competent evidence to show that the Veteran has a back 
condition that is related to his service many years ago, or that 
arthritis of the lumbar spine was manifest to a compensable 
degree within one year of separation from service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In this regard, the only competent 
opinion of record is found in the addendum to the May 2007 VA 
examination report, and this opinion weighs against the claim.  
In summary, the ultimate questions in the case, which were 
previously unsubstantiated, continue to be unsupported.

The only other pertinent evidence received since the January 1982 
denial of the claim consists of oral and written testimony from 
the Veteran, and the lay statement.  Such testimony, as it 
relates to a causal connection between a back condition and the 
Veteran's service, is duplicative and not new and material.  
Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  The Board therefore finds that the 
submitted evidence is not both new and material and does not 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is therefore not reopened. 

Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2007, and 
March and April of 2010.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In this regard, in 
December 2009, the Board remanded the claim.  The Board stated 
that the Veteran had not been provided notice pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), where the Court specifically 
addressed statutory notice requirements in the context of a 
veteran's request to reopen a previously and finally denied 
claim.  In March and April of 2010, the Appeals Management Center 
(AMC) sent the Veteran letters in compliance with Kent.  These 
letters informed the appellant that he had to submit new and 
material evidence to reopen his claim, and that his claim had 
previously been denied by the RO in January 1982, because there 
was no competent evidence to show that a back disability was 
related to his service.  Given the foregoing, no prejudice has 
accrued to the Veteran.  The record shows that he had ample 
opportunity to respond, supplement the record, and participate in 
the adjudicatory process after the March and April 2010 VCAA 
notices were sent.  In addition, in July 2010, the case was 
readjudicated by the RO and a supplemental statement of the case 
was issued.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Furthermore, the actions by the Veteran, and/or those of his 
representative, indicate actual knowledge of the criteria for 
reopening the claim.  See e.g., written brief presentation, dated 
in September 2010.  As both actual knowledge of the criteria for 
reopening the claim, and of the Veteran's procedural rights has 
been demonstrated, and as he, or those acting on his behalf, have 
had a meaningful opportunity to participate in the development of 
his claim, the Board finds that the appellant has been provided 
with adequate notice of what constitutes new and material 
evidence to reopen his claim for service connection, and that no 
prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  Under the circumstances, the Board further finds that 
there has been substantial compliance with its remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
Veteran has been afforded an examination and an etiological 
opinion has been obtained.  The RO has also obtained the 
Veteran's available VA and non-VA medical records.  In this 
regard, the Board notes the following: in June 2008, the Social 
Security Administration (SSA) reported that they did not have any 
records for the Veteran, and in the July 2008 statement of the 
case, the Veteran was so notified.  See also August 2008 
statement of the case.  In March 2007, the National Personnel 
Records Center (NPRC) indicated that they did not have a record 
of a line of duty report for the Veteran's alleged inservice 1970 
MVA.  In March 2007, Dr. S.C. reported that he did not have any 
records for the Veteran, and in a statement received in May 2007, 
the Veteran stated, "Don't bother with Dr. [S.C.] anymore his 
records [are] probably not that helpful."  A "report of 
contact" (VA Form 119), dated in March 2007, shows that the 
Kansas Highway Patrol reported that their records were only kept 
for ten years, and that they did not have any reports from 1970.  
Although the Veteran reported undergoing back surgery at Baptist 
Memorial Hospital in about 1986, see VA Form 21-4142, dated in 
August 2006, and although these records were requested in January 
2007, but were never received, a memorandum from his 
representative, dated in July 2007, notes, "Veteran states that 
there is no evidence to get from Baptist.  Please proceed with 
claim on evidence of record."  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a back condition is not 
reopened.  The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


